DETAILED ACTION

Applicant’s election without traverse of claims 1-19 filed on 12/01/21 have been acknowledged and entered. By this election, claims 20-22 are withdrawn and claims 1-19 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2017/0069628).
Regarding claims 1 and 10, Wang (Figs. 1 and 9) discloses an integrated circuit structure, comprising: a fin 3 (Fig. 1, [0012]) comprising a lower silicon portion 20 (Fig. 9, [0022]), an intermediate germanium portion 60 on the lower silicon portion 20 ([0039]), and an upper silicon germanium portion 70 on the intermediate germanium portion 60 ([0041]); an isolation structure 50 along sidewalls of the lower silicon portion 20 of the fin (Figs. 9, [0023]); a gate stack 80 over a top of and along sidewalls of the upper silicon germanium portion 70 of the fin and on a top surface of the isolation structure 50 (Fig. 9, [0045]), the gate stack 80 having a first side opposite a second side (Fig. 1); a first source or drain structure at the first side of the gate 

Regarding claims 2 and 11, Wang (Figs. 1 and 9) discloses wherein the top surface of the isolation structure 50 is above a top surface of the intermediate germanium portion 60 of the fin.  

Regarding claims 8 and 18, Wang (Figs. 1 and 9) discloses wherein the first and second source or drain structures 6 are first and second epitaxial source or drain structures embedded in the fin at the first and second sides of the gate stack 80/7, respectively ([0042]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 9, 12-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2017/0069628) in view of Tezuka et al. (2013/0005106).
Regarding claims 7 and 17, Wang discloses all the claimed limitations except for the intermediate germanium portion of the fin is partially relaxed and has trapped defects therein.
Tezuka (Figs. 1 and 2A-2B) discloses the intermediate germanium portion 121 of the fin 112 is partially relaxed ([0078]) and has trapped defects therein ([0074]).


  Regarding claims 3-5 and 12-15, Wang discloses all the claimed limitations except for the top surface of the isolation structure is co-planar with a top surface of the intermediate germanium portion of the fin (claim 3); the top surface of the isolation structure is co-planar with a bottom surface of the intermediate germanium portion of the fin (claim 4); and wherein the top surface of the isolation structure is below a bottom surface of the intermediate germanium portion of the fin (claim 5).
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of distances of the claimed device and a device having the claimed relative distances would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form the distances between the top surface of the isolation structure and the top surface/ the bottom surface of the intermediate germanium portion of the fin as claimed, because the distances can be varied for other implementations.

Regarding claims 9 and 19, as discussed the combination above, Tezuka (Figs. 1 and 2A-2B) discloses wherein the upper silicon germanium portion of the fin comprises Si30Ge70 ([0072]).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record fails to disclose all the limitations recited in the above claims. Specifically, the prior art of record fails to disclose wherein the intermediate germanium portion of the fin has a lattice constant approximately the same as a lattice constant of the upper silicon germanium portion of the fin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814